Citation Nr: 1124580	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for SMC based upon the need for regular aid and attendance.

The Board notes that the Veteran served in Vietnam and that there are numerous references to coronary artery disease in the claims file.  The list of conditions for which presumptive service connection may be granted on the basis of herbicide exposure has recently been expanded to include ischemic heart disease.  See 75 Fed. Reg. 54, 496 (Sept. 8, 2010).  The Board refers this matter to the RO for initial adjudication.


FINDINGS OF FACT

1. The Veteran's current combined disability rating is 100 percent, and he is service connected for: posttraumatic stress disorder (PTSD), currently rated as 100 percent disabling; irritable bowel syndrome, currently rated as 30 percent disabling; fungal infections to include mucotaneous candidiasis, rated as 10 percent disabling; diabetes mellitus, rated as 10 percent disabling and otitis externa, rated as noncompensably disabling.  SMC benefits on the basis of being housebound have also been granted.

2. The Veteran's service connected disabilities do not render him unable to dress or undress himself, unable to keep himself ordinarily clean and presentable, require the frequent need of adjustment of any special prosthetic or orthopedic appliances, unable to feed himself, unable to attend to the wants of nature or unable to protect himself from the hazards or dangers inherent in his daily environment.

3.  The Veteran is not a patient in a nursing home facility, is not blind, does not have corrected visual acuity of 5/200 or less bilaterally or concentric contraction of the visual field to 5 degrees or less or have a prosthetic or orthopedic appliance which requires frequent adjustment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1114(1), (s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice in an October 2007 letter.  This letter informed him of the evidence required to substantiate his claim for aid and attendance benefits.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  Several VA examinations have been conducted and sufficient medical opinions have been obtained.

In addition, the Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.

In a November 2008 VA Aid and Attendance examination, the Veteran reported that he last worked in 1983 and that he was receiving Social Security Administration (SSA) benefits due to his psychiatric disability.  An October 2009 VA diabetes mellitus examination also suggests that the Veteran received SSA benefits due to his psychiatric disability.  A May 1988 private psychiatric evaluation was addressed to SSA.  An August 1999 private evaluation noted that the Veteran had been receiving "disability" since 1983 due to his psychiatric disorders; the Board notes that the Veteran has been service connected for a psychiatric disorder since 1983.  The actual SSA decision, and any associated treatment records, are not contained in the claims file.  Such records are not relevant to the instant claim for SMC as such records predate the instant claim by more than 20 years.  In addition, such records could not substantiate the instant claim as the Veteran's VA treatment providers and the VA examiners have both found that his psychiatric disability did not require the aid and attendance of another.  There appears to be no reasonable possibility that SSA records would be "relevant" under 38 C.F.R. § 3.159(c)(2), and the Board will accordingly not remand this claim again for such records.  See Golz v. Shinseki, 590 F.3d. 1317 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.


Special Monthly Compensation Criteria

SMC is payable where a veteran suffers from a service connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

Although the veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran is currently service connected for PTSD, irritable bowel syndrome (IBS), a fungal infection to include mucotaneous candidiasis, diabetes mellitus and otitis externa.

In a November 2007 statement, the Veteran reported that he was unable to walk outside the home without the aid of a cane, walker or wheelchair due to the overwhelming pain associated with his peripheral nerve disability.  He required assistance using the bathroom and had experienced a number of "embarrassing situations" due to his IBS.  His friend helped him dress, bathe and dispense his many medications.  He was unaware of his surroundings at night as he takes sedative medications at bedtime.  

A December 2007 VA Aid and Attendance Questionnaire completed by L. G., the Veteran's VA treating nurse practitioner, indicates that the Veteran was able to walk with a cane or walker.  He required assistance at night, to go to the bathroom as he was unsteady on his feet and to bathe.  He was unable to protect himself from hazards or danger as his ability to ambulate, move and transfer was very limited.  Assistance dressing was required due to his feet and legs and he required assistance getting into and out of the car.  Diagnoses of severe peripheral artery disease and severe peripheral neuropathy were made.

A second December 2007 VA Aid and Attendance Questionnaire completed by L. G. found that the Veteran was able to walk unassisted, able to tend to the needs of nature without assistance, able to keep himself ordinarily clean, able to protect himself from hazards or danger and able to dress himself.  There were no limitations on the Veteran's ability to leave his home.

Complaints of being unable to walk and not exercising due to foot pain were documented in a February 2008 VA treatment note.

A March 2008 VA Aid and Attendance Questionnaire completed by M. S. indicates that the Veteran had the ability to accept responsibility for his actions, was able to understand the consequence of his actions, was able to conceptualize future events and the need to prepare for them and had the ability to recognize his needs and those of the dependents.  Diagnoses included panic disorder with agoraphobia, major depression and PTSD.

An April 2008 letter from L. G. indicates that the Veteran's disabilities interrelated to reduce his health so as to render him unable to care for himself adequately alone.  His PTSD and depression resulted in chronic isolation issues that rendered him fairly housebound due to "complex triggers."  Most outside errands would have to be done by someone else as it was difficult for him to leave the house.  His peripheral neuropathy severely impaired his ability to walk or move and he had to use an assistive device to safely ambulate.  His gait had been impaired for so long that he has deconditioned and was quite weak with some muscle atrophy/wasting.  His history of a heart attack created the potential for angina or chest pain and he had difficulty controlling his high blood pressure.  Medications taken to treat hyperlipidemia caused some joint and muscle pain.  Colitis was creating problems with incontinence and urgency which impaired his gait and further contributed to his problems getting to the bathroom.  Chronic bronchitis necessitated the use of cough medications and antibiotics, which can trigger candidiasis.

An October 2008 state home care assessment found that the Veteran required a nurse two hours per month to watch for signs of infection, observe any heart condition, help with walking or other mobility activities and help with any skin problems.  The nurse would assess any digestive problems, observe any disease condition and assist with the proper use and dispensing of his medications.  A full-time personal care assistant was required to assist with bathing, dressing, toilet use, moving from the bed to the chair, housework, making meals and other "health-related" activities.

A November 2008 VA Aid and Attendance examiner noted that the Veteran's IBS was a daily problem and that his complex regional pain syndrome of the bilateral lower legs and feet was severe and, when combined with peripheral neuropathy, caused significant limitation in his ability to ambulate.  His atherosclerotic vascular disease, which was primarily left-sided and required a left femoral stent, prevented him from ambulating for more than a very short distance in the house at one time and he used a wheelchair outside of the home.  Coronary artery disease, hypertension and renal insufficiency with kidney stones were stable.  His chronic obstructive pulmonary disease (COPD) with bronchitis flared an average of four times per year requiring antibiotic treatment; smoking was the primary cause of COPD.  There were intermittent flares of oral candidiasis and skin candidiasis.

Following the November 2008 VA Aid and Attendance examination, the examiner opined that the Veteran required an attendant.  He no longer drove and needed an assistance in getting into a wheelchair.  His best corrected vision was better than 5/200, he was not permanently bed-ridden and he was capable of managing benefit payments.  He had difficulty protecting himself due to his severe peripheral neuropathy with complex regional pain syndrome in the bilateral feet as well as peripheral vascular disease in the bilateral lower extremities.  He had poor balance and severe pain with walking and had fallen on a number of occasions.  Assistance was required with bathing as he needs to have someone make sure that he was safe while sitting on the shower chair.  He also required assistance with meal preparation as he did not leave the house for any reason other than medical appointments.  In addition, he clearly required assistance with his extensive medication schedule, which was frequently changing , was confusing and must be done with great care due to the possible side effects.  It was the examiner's opinion that the Veteran qualified for aid and attendance.

A December 2008 addendum to the November 2008 VA examination indicates that the Veteran does not require the aid of another person due to his IBS.  He must take his medication and have access to the bathroom as a result of this disability.  The examiner also noted that he did not perform a psychiatric assessment.

In a January 2009 VA psychiatric examination, the examiner opined that the Veteran required aid and attendance for daily functioning due to his physical health rather than his psychiatric disability.  His symptoms of extreme social isolation due to PTSD mean that placement in an assisted living or nursing home situation would not be successful.  He would be best served if care was continued in his home.

A December 2009 VA diabetes mellitus examination noted that the Veteran developed this disability in 2009 and had been diagnosed several months ago.  He had been treated for high cholesterol beginning in 1983 and suffered a myocardial infarction in 1995.  He also has suffered from peripheral neuropathy for many years as a result of peripheral vascular disease.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's coronary artery disease and peripheral neuropathy were not a complication of his diabetes as both predated his development of diabetes by many years.

Analysis

An award of SMC based on the need for aid and attendance of another person requires a veteran to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less or be a patient in a nursing home because of mental or physical incapacity.  SMC may also be granted if a factual need for aid and attendance is established.  38 C.F.R. § 3.352(a).

The record is negative for evidence that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less or that he has concentric contraction of the visual field to 5 degrees or less.  He was not a patient in a nursing home.  The evidentiary record also does not establish that the Veteran has a prosthetic which would require adjustment.  See 38 C.F.R. § 3.352(a).

A factual need for aid and attendance was also not established by the evidentiary record.  Although the record does establish that the Veteran was unable to bathe, clothe and prepare his own meals without assistance of another person, these limitations have been attributed to his non-service connected bilateral lower extremity disabilities.  The November 2008 VA examiner also found that he had difficulty protecting himself from the hazards or dangers of his daily environment but attributed such difficulty to his bilateral lower extremity disabilities.  While the October 2008 state home based care assessment found that the Veteran qualified for a full-time personal care assistant, this determination included consideration of his non-service connected disabilities including his cardiac and lung disabilities.

The January 2009 VA psychiatric examiner found that the Veteran's need for assistance was due to his physical health rather than his psychiatric disability and the November 2008 VA Aid and Attendance examiner found that his service connected IBS did not require such assistance.  The December 2009 VA diabetes mellitus examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy and coronary artery disease were not related to his service-connected diabetes mellitus as both conditions pre-dated his development of diabetes by many years.  Although the Veteran might qualify for SMC should a claim for service connection for ischemic heart disease be granted in the future, the Board must evaluate the current record when adjudicating a claim.

While the Board is sympathetic to the Veteran's claim, it is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  The weight of the evidence is against finding that the Veteran requires regular aid and attendance due to his service-connected disabilities.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to SMC based upon the need for regular aid and attendance is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
h

